In an action to recover a real estate brokerage commission, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Newmark, J.), dated June 24, 1996, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Madeline French.
Ordered that the order is reversed insofar as appealed from, with costs, that branch of the motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Madeline French is denied, and the complaint is reinstated against her.
There is a question of fact as to whether the defendant Madeline French acquiesced in or ratified the two real estate brokerage agreements signed by her husband, the defendant John French (compare, Falk v Krumm, 39 Misc 2d 448, affd 22 AD2d 911, with Hunt Real Estate Corp. v Smallidge, 66 Misc 2d 730; cf., Blechner v Pecoraro, 164 AD2d 878; Jill Real Estate v Smyles, 150 AD2d 640; Michaels v Hartzell, 73 AD2d 1056; Farr v Newman, 18 AD2d 54, affd 14 NY2d 183). OBrien, J. P., Joy, Goldstein and Luciano, JJ., concur.